Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., US 2009/0157768 (hereinafter Ichikawa) in view of Smirnov et al., US 8,843,714 (hereinafter Smirnov).

For claims 1, 11, 18, Ichikawa teaches a method comprising: 
receiving a recovery point objective (RPO) (see [0109], “RPO requirement management table 327 manages information concerning the RPO of RPO requirement in the RPO requirement management table 327” representing received RPO).

Smirnov teaches “simulating, using a virtual disk, a set of inter-site data transfers between a first data storage controller and a second data storage controller, wherein the second data storage controller is modelled by the virtual disk” (see Fig. 16, col. 3 lines 26-44, “simulates write pacing in connection with a requested operation for a storage system to allow an analysis of the effect of the requested operation on the storage system,” col. 23 lines 3-46, “simulating performance of one or more data storage systems, col. 13 line 60 – col. 14 line 29, “remote storage device 26 may also contain a pair of cache only virtual devices (COVDs) 254, 256” and “Each of the cache only virtual devices 254, 256 may correspond to one of the data chunks 56, 58” where simulating write pacing operations represents simulating transfers on virtual device/disk data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ichikawa with the teachings of Smirnov to analyze simulated write operations in order to determine the effects/impact of operations on storage system before the write operations are executed (see Smirnov, col. 3 lines 11-44).

The combination further teaches
collecting a set of data correlating to a set of bandwidth factors, based on the simulated set of inter-site data transfers (see Ichikawa, [0121], monitoring data to simulate the line bandwidth and the capacity of the update data storage area 121,” [0128] – [0134], [0160] – [0176], “Monitoring data in the monitoring period refers to the write data amount acquired at the data acquisition time intervals” and “The data analysis program 323 in the management computer 300 performs the following simulation based on the monitoring data,” where collected monitoring data represents collected set of data correlating the bandwidth factors; see Smirnov, col. 23 lines 3-46, where simulated transfer operations data modifies “monitoring data” in Ichikawa);
calculating, using the virtual disk, a bandwidth required for data replication for disaster recovery, based, at least in part, on the set of bandwidth factors and the RPO (see Ichikawa, [0121] – [0122], “The line bandwidth determined value calculated in the foregoing simulation, a time-series graph of the update data accumulation amount, and a time-series graph of the recovery point may be output to the management screen,” [0129] – [0130], “implementing the simulation,” [0160] – [0178], “calculates the next line bandwidth provisional setting value using the line bandwidth obtained by adding the bandwidth designated in the line bandwidth calculation condition management table 325 to the provisional design value,” [0187] “decide the smallest possible line bandwidth for remote copy in a range that satisfies the RPO requirement”).

For claims 2, 12, 19, the combination teaches further comprising: 
snapshot copy operation” represents received set of operations, col. 27 lines 5-24, “simulated occurrences of write pacing operations that have occurred as a result of the a requested operation, and/or other event, on the data storage system under test according to the system parameters input for the simulation tool 61”); and 
simulating the set of inter-site data transfers based on the received set of operation instructions (see Smirnov, col. 27 lines 5-24, “simulated occurrences of write pacing operations that have occurred as a result of the a requested operation, and/or other event, on the data storage system under test according to the system parameters input for the simulation tool 61”). 

For claims 3, 13, 20, the combination teaches wherein the simulated set of inter-site data transfers is performed on a set of virtual data on the virtual disk maintained in a remote location to simulate a relationship between the first data storage controller and the second data storage controller (see Smirnov, col. 23 lines 3-46, receive copy operation(s) utilized for simulation, col. 13 line 60 – col. 14 line 29, “remote storage device 26 may also contain a pair of cache only virtual devices (COVDs) 254, 256” and “Each of the cache only virtual devices 254, 256 may correspond to one of the data chunks 56, 58” where simulating write pacing operations represents simulating transfers on virtual device/disk data). 

For claims 4, 14, the combination teaches wherein the set of bandwidth factors includes a set of de-duplicated writes, a set of dependent writes, a set of parallel writes, and a set of interdependent writes (see Ichikawa, [0058], “receiving a write request,” [0071], [0095], calculate bandwidth necessary to process write request, wherein non-functional descriptive types of writes comprising de-duplicated writes, a set of dependent writes, a set of parallel writes, and a set of interdependent writes are represented in the received write request). 

For claims 7, 17, the combination teaches wherein calculating the bandwidth includes a buffer (see Ichikawa, [0164] – [0165], in determining “line bandwidth calculation condition” calculation takes into account “the upper limit is 800 Mbps, and the band fluctuation range is -10 Mbps. Since the value of the fluctuation range is negative, the initial value is set to the upper limit of 800 Mbps, and 10 Mbps is subtracted from the line bandwidth provisional design value” wherein accounting for the fluctuation represents a buffer). 

For claim 9, the combination teaches the method of claim 1, wherein the RPO tracks a maximum amount of data that can be lost in a disaster scenario (see 

For claim 10, the combination teaches the method of claim 1, further comprising: implementing the calculated bandwidth in a data communication for data replication for disaster recovery between the first data storage controller maintaining a primary data set and the second data storage controller maintaining a secondary data set mirroring the primary data set (see Ichikawa, [0014], implement the “smallest possible remote copy line bandwidth in a range that satisfies the RPO requirement” [0161] – [0178]). 


Claims 5, 6, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., US 2009/0157768 (hereinafter Ichikawa) in view of Smirnov et al., US 8,843,714 (hereinafter Smirnov) and further in view of Quintiliano US 2007/0168692 (hereinafter Quintiliano).

For claims 5, 15, Quintiliano teaches further comprising: determining a mirror strategy correlating to a respective primary set of data of multiple primary sets of data, wherein the mirror strategy includes a manner in which a set of operation instructions received from the first data storage controller to the virtual disk is 

For claims 6, 16, the combination teaches wherein: the RPO includes a non-zero time period (see Ichikawa, [0114], [0170] – [0178, RPO requirement is a non-zero value); and the mirror strategy is selected from the group consisting of a continuous asynchronous mirror strategy and a periodic asynchronous mirror strategy (see Quintilian, [0018] - [0019] “Exchange server data can also be transmitted to a disaster recovery Exchange server using continuous asynchronous or scheduled operations” and where scheduled operations represents periodic asynchronous).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., US 2009/0157768 (hereinafter Ichikawa) in view of Smirnov et al., US 8,843,714 .

For claim 8, Petruzzo teaches further comprising: disconnecting a data communication channel between a first data storage controller and a second data storage controller (see [0058], [0069]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ichikawa and Smirnov with the teachings of Petruzzo because taking a storage controller offline (disconnecting) provides one method of mirroring data to reduce data transmission latency and prepares the data for failover and/or synchronization (see Petruzzo, [0003] – [0006], [0069]).



Response to Arguments

Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. 

The applicant argues the prior art, Smirnov, does not teach “simulating, using a virtual disk, a set of inter-site data transfers between a first data storage simulating host operations, not the operations of a ‘first data storage controller’ and a ‘second data storage controller’ as taught in in claim 1.  Consequently, the prior art teaches away from “simulating...a set of inter-site data transfers between a first data storage controller and a second data storage controller.”  The examiner respectfully disagrees.

Smirnov teaches a method of simulating...a set of inter-site data transfers between a first data storage controller and a second data storage controller (see col. 3 lines 25-44, “Processing of the data storage system that is required in connection with the event on the data storage system is simulated.  The method further includes determining processing characteristics of a write pacing operation according to the write pacing parameters during the simulated processing of the data storage system during the event. The data storage system may include a first storage device and a second storage device, and in which the first storage device replicates data to the second storage device asynchronously. The event may include a snap copy operation being performed on the second storage device and/or other operations that may cause a slowdown in one or more of the first and second storage devices. The method may further include displaying results of the simulated processing”).  In addition to “simulating write pacing” that includes simulating the pace of host data writes, the cited portions of simulation also includes simulating write operations from a first data storage to a second data storage as exemplified by a “copy operation being performed on the second storage device” from a first storage device.

The applicant argues the “cache only virtual devices (COVDs)” described in Smirnov are not equivalent to the “second data storage controller [that] is modelled by the virtual disk,” as recited in the independent claim 1 because the COVDs are “temporary storage for ‘the standard logical device 252’ or the ‘cache 242’ and is not used for modelling ‘the second data storage controller,’ as recited in independent claim 1.”  The examiner respectfully disagrees.

As disclosed in the corresponding rejection above, Smirnov teaches “simulating, using a virtual disk, a set of inter-site data transfers between a first data storage controller and a second data storage controller, wherein the second data storage controller is modelled by the virtual disk” (see Fig. 16, col. 3 lines 26-44, “simulates write pacing in connection with a requested operation for a storage system to allow an analysis of the effect of the requested operation on the storage system,” col. 23 lines 3-46, “simulating performance of one or more data storage systems, col. 13 line 60 – col. 14 line 29, “remote storage device 26 may also contain a pair of cache only virtual devices (COVDs) 254, 256” and “Each of the cache only virtual devices 254, 256 may correspond to one of the data chunks 56, 58” where simulating write pacing operations 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169